425 F.3d 663
UNITED STATES of America, Plaintiff-Appellee,v.John Lanny LYNCH, Defendant-Appellant.
No. 02-30216.
United States Court of Appeals, Ninth Circuit.
September 23, 2005.

John A. Drennan, Esq., U.S. Department of Justice Criminal Division, Washington, DC, for Plaintiff-Appellee.
Bernard F. Hubley, Esq., Office of the U.S. Attorney, Helena, MT, Judy Clarke, Federal Defender, Roger J. Peven, Federal Public Defender's Office, Spokane, WA, for Defendant-Appellant.
Before MARY M. SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.